Name: Commission Regulation (EEC) No 2729/89 of 8 September 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in India (categories 7 and 27)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/99 . 9 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2729/89 of 8 September 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in India (categories 7 and 27) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 41 36/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2668/89 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with India an Agreed Minute modifying the quantitative limits for category 7 and 27 products provided for in the Agreement between the Community and India on trade in textiles ; Whereas the Council has decided, on 24 July 1989 , that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 41 36/86 are hereby amended for India in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1989 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12 . 1986/ p . 42 . (2) OJ No L 257, 2. 9 . 1989, p . 18 . No L 263/ 10 Official Journal of the European Communities 9. 9 . 89 ANNEX 1 . Annex III is amended as follows :  In group I B (category 7, India) the table is replaced by the following table : 'Category CN code Description ' Thirdcountry Unit Year Annual quantitative limit 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres India 1 000 pieces 1989 1990 1991 43 701 44 734 45 792' . In group II B (category 27, India) the table is replaced by the following table : 'Category CN code Description Thirdcountry Unit Year Annual quantitative limit 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts India 1 000 pieces 1989 1990 1991 8 735 9 072 9 422' 2. Annex IV bis is amended as follows :  In group I B (category 7, India) the table is replaced by the following table : 'Category CN code Description Thirdcountry Member State Unit Quantitative limit from 1 January to 31 December 1989 1990 1991 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres India D F I BNL UK IRI ­ DIC GR ES PT 1 000 pieces 15 255 5 254 2 832 5 089 ­ 13 621 158 951 135 340 66 15 424 5 565 3 072 5 164 13 749 170 980 155 377 78 15 603 5 838 3 334 5 244 13 885 183 1 011 169 432 93^ EEC 43 701 44 734 ^ 45 792' No L 263/ 119. 9 . 89 Official Journal of the European Communities  In group II B (category 27, India) the table is replaced by the following table : 'Category CN code Description Thirdcountry Member State Unit Quantitative limit from 1 January to 31 December 1989 1990 1991 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts India D F I BNL UK IRL DK GR ES PT 1 000 pieces 2 279 1 647 1 136 920 2 046 49 292 78 210 78 2 374 1 697 1 184 . 948 2 108 54 298 86 237 86 2 472 1 747 1 233 980 2 170 59 304 95 266 95 EEC 8 735 9 072 9 421 '